J-S26036-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA          :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
              v.                       :
                                       :
                                       :
 DENNIS CORY SHAFE                     :
                                       :
                   Appellant           :   No. 247 MDA 2022

     Appeal from the Judgment of Sentence Entered January 28, 2022
  In the Court of Common Pleas of Schuylkill County Criminal Division at
                    No(s): CP-54-CR-0000680-2020

 COMMONWEALTH OF PENNSYLVANIA          :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
              v.                       :
                                       :
                                       :
 DENNIS CORY SHAFE                     :
                                       :
                   Appellant           :   No. 248 MDA 2022

     Appeal from the Judgment of Sentence Entered January 28, 2022
  In the Court of Common Pleas of Schuylkill County Criminal Division at
                    No(s): CP-54-CR-0000110-2020

 COMMONWEALTH OF PENNSYLVANIA          :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
              v.                       :
                                       :
                                       :
 DENNIS CORY SHAFE                     :
                                       :
                   Appellant           :   No. 249 MDA 2022

     Appeal from the Judgment of Sentence Entered January 28, 2022
  In the Court of Common Pleas of Schuylkill County Criminal Division at
                    No(s): CP-54-CR-0000092-2020

 COMMONWEALTH OF PENNSYLVANIA          :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
J-S26036-22


                                                 :
                v.                               :
                                                 :
                                                 :
    DENNIS CORY SHAFE                            :
                                                 :
                       Appellant                 :   No. 250 MDA 2022

        Appeal from the Judgment of Sentence Entered January 28, 2022
     In the Court of Common Pleas of Schuylkill County Criminal Division at
                       No(s): CP-54-CR-0000049-2020

    COMMONWEALTH OF PENNSYLVANIA                 :   IN THE SUPERIOR COURT OF
                                                 :        PENNSYLVANIA
                                                 :
                v.                               :
                                                 :
                                                 :
    DENNIS CORY SHAFE                            :
                                                 :
                       Appellant                 :   No. 251 MDA 2022

        Appeal from the Judgment of Sentence Entered January 28, 2022
     In the Court of Common Pleas of Schuylkill County Criminal Division at
                       No(s): CP-54-CR-0001196-2019


BEFORE:      KUNSELMAN, J., McCAFFERY, J., and STEVENS, P.J.E.*

MEMORANDUM BY STEVENS, P.J.E.:                   FILED: AUGUST 16, 2022

       Appellant Dennis Cory Shafe appeals from the judgment of sentence

entered in the Court of Common Pleas of Schuylkill County on January 28,

2022, in these consolidated, criminal direct appeals.1 Counsel also seeks to

withdraw on the basis of frivolity under Anders v. California, 386 U.S. 738
____________________________________________


*Former Justice specially assigned to the Superior Court.
1 In a Per Curiam Order entered on March 10, 2022, upon noting that these
appeals involve the same Appellant and similar issues, this Court, sua sponte,
consolidated the appeals at Nos. 247 MDA 2022, 248 MDA 2022, 249 MDA
2022, 250 MDA 2022, and 251 MDA 2022. See Pa.R.A.P. 513; Pa.R.A.P.
2138.

                                           -2-
J-S26036-22



(1967), and Commonwealth v. McClendon, 434 A.2d 1185 (Pa. 1981), and

their progeny. Following our review, we grant counsel’s motion to withdraw,

affirm the judgment of sentence, and remand for the limited purpose of

correcting the clerical error contained within the underlying judgment of

sentence.

      The trial court set forth the relevant facts and procedural history herein

as follows:
             On January 28, 2022, [Appellant] entered a nolo contendere
      plea on five cases to two counts of DUI, Criminal Use of a
      Communication Facility, three counts of Possession of a Controlled
      Substance, and Possession of Drug Paraphernalia. Numerous
      other charges were nol prossed, and many of the cases ran
      concurrently to each other. He also received a significant amount
      of credit for time already served. [Appellant] received an
      aggregate sentence of two and a half (2 ½ ) to eight ( 8) years to
      be served in a state correctional facility.
             During the guilty plea colloquy, [Appellant] was asked, while
      under oath, if he had ingested any alcohol or drugs, prescription
      or otherwise, that would impair his ability to understand what he
      was doing during his guilty plea hearing. His Attorney, Ms.
      Yagielniskie, further clarified this question for [Appellant], saying
      that [Appellant] is on medication at the prison, but the question
      is whether it is affecting his ability to understand everything.
      [Appellant] responded, “No.”
             On February 8, 2022, [Appellant] filed a notice for appeal
      for all five cases. In his Concise Statement, [Appellant] asserts
      that his plea was not knowing, voluntary, intelligent and
      understanding due to being under the influence of medication.
      [Appellant] was specifically asked if his medication interfered with
      his ability to understand the guilty plea proceeding. He said that
      it did not. He answered all other questions throughout the plea
      colloquy and sentencing in a coherent and appropriate manner.
      This [c]ourt maintains that [Appellant] entered his plea of nolo
      contendere       knowingly,       voluntarily,    intelligently   and
      understanding.
             Since the filing of this appeal, the Department of Corrections
      contacted this [c]ourt to address an issue contained within the


                                      -3-
J-S26036-22


        Sentencing Orders docketed to cases CR-1196-2019 and CR-110-
        2020. While the Sentencing Orders appropriately reflected the
        global plea agreement submitted by the parties, the Department
        of Corrections determined that the negotiated sentence had
        conflicting information; specifically, Count 2 of CR-110-2020 is to
        run concurrent to CR-1196-2019, but Count 1 of CR- 1196-2019
        is to run consecutive to CR-110-2020. This [c]ourt contacted both
        the District Attorney’s Office and Defense Counsel for their input
        on the matter, and it appears the intention of the parties was to
        have Count 2 of CR-110-2020 run concurrent to Count 1.
        However, this [c]ourt recognizes that it no longer has jurisdiction
        to modify the Sentencing Orders, and respectfully requests the
        Superior Court to remand this matter on the limited issue of
        remedying this clerical error.

Trial Court Opinion, 3/15/22, at 1-2.

        Appellant raises the following issue in the Anders brief:

              Whether the court erred in finding that [Appellant’s] nolo
        contendere pleas were knowing, voluntary, intelligent and
        understanding acts because [Appellant] asserts he was under the
        influence of prescription medication.

Anders brief at 4.

        “[I]n terms of its effect upon a case, a plea of nolo contendere is

treated the same as a guilty plea.” Commonwealth v. Lewis,                791 A.2d

1227,      1230     (Pa.Super.       2002)     (citations   omitted).2   “Generally,

a plea of guilty amounts to a waiver of all defects and defenses except those

concerning the jurisdiction of the court, the legality of the sentence, and the

validity of the guilty plea.” Commonwealth v. Morrison, 173 A.3d 286, 290



____________________________________________


2 Appellant indicated on the record that he understood his nolo contendere
plea “has the same effect as a guilty plea.”        N.T. Nolo Contendere
Pleas/Sentencing, 1/28/22, at 3.

                                           -4-
J-S26036-22


(Pa.Super.     2017)   (citation   omitted)   see   also    Commonwewalth      v.

DiClaudio, 210 A.3d 1070, 1074 n. 5 (Pa.Super. 2019) (further providing that

“[b]ecause Appellant entered an open guilty plea as to the sentence imposed,

he is not precluded from appealing the discretionary aspects of his

sentence.”).

      While Appellant’s nolo contendere plea did not contain any bargain for

a particular sentence, it did contain an agreement that the Commonwealth

would recommend certain sentences and that some charges be nol prossed in

the event Appellant would enter a plea of nolo contendere. See Memorandum

of Plea Agreement, 1/28/22.          Thus, Appellant’s claim on direct review

pertaining to the validity of the plea is reviewable.      See Morrison, 173 A.2d

at 290 (“Generally, a plea of guilty amounts to a waiver of all defects and

defenses except those concerning the jurisdiction of the court, the legality of

the sentence, and the validity of the guilty plea.”) (citation omitted).

      Prior to addressing the issue Appellant has raised on appeal, we must

resolve counsel’s petition to withdraw. Commonwealth v. Goodwin, 928

A.2d 287, 290 (Pa.Super. 2007) (en banc). There are procedural and briefing

requirements imposed upon an attorney who seeks to withdraw on appeal

pursuant to which counsel must:

      1) petition the court for leave to withdraw stating that, after
      making a conscientious examination of the record, counsel has
      determined that the appeal would be frivolous; 2) furnish a copy
      of the brief to the defendant; and 3) advise the defendant that he
      or she has the right to retain private counsel or raise additional


                                        -5-
J-S26036-22


      arguments that the defendant deems worthy of the court's
      attention.

Commonwealth v. Cartrette, 83 A.3d 1030, 1032 (Pa.Super. 2013) (en

banc) (citation omitted).     Our Supreme Court in Santiago stated that

an Anders brief must:

      (1) provide a summary of the procedural history and facts, with
      citations to the record; (2) refer to anything in the record
      that counsel believes arguably supports the appeal; (3) set[]
      forth counsel's conclusion that the appeal is frivolous; and (4)
      state counsel's reasons for concluding that the appeal is frivolous.

Santiago, 978 A.2d at 361. In addition,

      Counsel also must provide the appellant with a copy of
      the Anders brief, together with a letter that advises the appellant
      of his or her right to (1) retain new counsel to pursue the appeal;
      (2) proceed pro se on appeal; or (3) raise any points that the
      appellant deems worthy of the court's attention in addition to the
      points raised by counsel in the Anders brief.

Commonwealth v. Redmond, 273 A.3d 1247, 1252 (Pa.Super. 2022)

(citation and quotation marks omitted). “Substantial compliance with

the Anders requirements is sufficient.” Id. (citation omitted).

      Herein, we conclude that counsel substantially complied with the

requirements for withdrawal under Anders. Counsel filed an Anders brief

and a Motion to Withdraw as Counsel with this Court on June 13, 2022. The

brief includes the essential components required by Commonwealth v.

Santiago, 978 A.2d 349 (Pa. 2009), although the summary of the procedural

history and facts in the brief do not contain citations to the record.




                                      -6-
J-S26036-22


      Also, the Motion to Withdraw as Counsel and its accompanying cover

letter adhere to the requirements in Cartrette. Additionally, counsel filed a

copy of a letter advising Appellant of his rights pursuant to Commonwealth

v. Millisock, 873 A.2d 748 (Pa.Super. 2005). The Millisock letter and

certificates of service attached to the Anders brief and the Motion to Withdraw

as Counsel indicate Appellant was served a copy of all of the documents.

      In addition, counsel concludes that the proposed issue concerning the

knowing, intelligent, and voluntary nature of Appellant’s nolo contendere plea

would not raise any non-frivolous claims because Appellant engaged in

multiple discussions with trial counsel prior to and on the day of his plea at

which time his options and rights were fully explained to him.   His rights and

options also were enumerated on the Written Memorandum of Plea

Agreement, and the trial court discussed them with Appellant at the time of

his plea and sentencing. Anders brief at 18-19.

      Accordingly, counsel asserts that she can find no valid basis upon which

to pursue this claim on appeal. Id. at 20.       The trial court evaluated the

proposed claim in its Rule 1925(a) Opinion and reached the same conclusion.

Trial Court Opinion, 3/15/22, at 2. To date, Appellant has not responded to

the Motion to Withdraw as Counsel. As such, we will proceed to a review of

the merits of the issue presented in the Anders brief.

      Initially, we note that Appellant failed to raise his challenge first with

the trial court, either on the record or in a post-sentence motion. Generally,


                                     -7-
J-S26036-22


“[i]ssues not raised in the [trial] court are waived and cannot be raised for the

first time on appeal.” Pa.R.A.P. 302(a); see also Commonwealth v. Miller,

80 A.3d 806, 811 (Pa.Super. 2013) (stating that “[b]y requiring that an issue

be considered waived if raised for the first time on appeal, our [appellate

C]ourts ensure that the trial court that initially hears a dispute has had an

opportunity to consider the issue.”) (citation omitted). “[A] request to

withdraw a guilty plea on the grounds that it was involuntary is one of the

claims that must be raised by motion in the trial court in order to be reviewed

on direct appeal.” Commonwealth v. Rush, 959 A.2d 945, 949 (Pa.Super.

2008). Nevertheless, regardless of Appellant's apparent waiver, we discern

that his claim fails on its merits.

      Prior to pleading nolo contendere, Appellant engaged in the following

exchange with the trial court:


      The Court: Have you ingested any alcohol or drugs, prescription
      or otherwise, that would impair your ability to understand what
      you're doing here today?

      [Defense Counsel]: So, Your Honor, he is on medication in the
      prison. But the question is, is that affecting your ability to
      understand everything?

      [Appellant]: No.


N.T. Nolo Contendere Pleas/Sentencing, 1/28/22, at 3.

      It is axiomatic that “a defendant is bound by the statements which he

makes during his plea colloquy.” Commonwealth v. Barnes, 687 A.2d 1163,



                                      -8-
J-S26036-22


1167 (Pa.Super. 1996) (citations omitted). Therefore, a defendant “may not

assert grounds for withdrawing the plea that contradict statements made

when he pled guilty,” and he may not recant the representations he made in

court when he entered his guilty plea. Id. (citation omitted). Moreover, the

law does not require that a defendant be pleased with the outcome of his

decision to plead guilty. The law requires only that a defendant's decision to

plead       guilty       be     made       knowingly,      voluntarily,     and

intelligently.   See   Commonwealth v. Moser, 921 A.2d 526, 528–529

(Pa.Super. 2007).

        This Court has established six topics that must be covered by a valid

plea colloquy: “1) the nature of the charges, 2) the factual basis for the plea,

3) the right to a jury trial, 4) the presumption of innocence, 5) the sentencing

ranges, and 6) the plea court’s power to deviate from any recommended

sentence.” Commonwealth v. Morrison, 878 A.2d 102, 107 (Pa.Super.

2005); see also Pa.R.Crim.P. 590, cmt.

        Our review reveals that Appellant completed detailed oral and

written nolo contendere plea colloquies, which covered all necessary topics for

a valid plea colloquy.    While represented by counsel, Appellant clearly stated

that he was entering into the plea agreement knowingly and voluntarily, and

the trial court confirmed as much at the plea colloquy on January 28,

2022.     See Written Memorandum of Plea           Agreement, 1/28/22;     Nolo

Contendere Pleas/Sentencing, 1/28/22, at 2-15. Notably, in this regard,


                                       -9-
J-S26036-22


Appellant asserted he was taking medication but understood both the

questions asked of him and the nature and consequences of his pleas. N.T.

Nolo Contendere Pleas/Sentencing, 1/28/22, at 3.

       Based on Appellant’s unequivocal answers to questions posed to him in

both his written and verbal colloquies, we discern no merit to his appellate

challenge alleging that he was incapable of entering a valid plea because he

had ingested his medication in the prison, and we agree with counsel that such

a claim would be frivolous. Moreover, following our independent review of the

entire record as required by Anders and Commonwealth v. Yorgey, 188

A.3d 1190, 1196 (Pa.Super. 2018) (en banc), we have not identified any other

non-frivolous issues.

       However, the trial court has pointed out a clerical error that was brought

to its attention after Appellant had filed his appeal with this Court. In its Rule

1925(a) Opinion, the trial court requests that this Court remand this matter

to reflect its intention, and the alleged intent the parties expressed when

contacted by the trial court, to have Count 2 of CR-110-2020 run concurrently

with Count 1.3 Trial Court Opinion, filed 3/15/22, at 2.

       The law regarding the trial court’s power to alter or modify a criminal

sentence is well-settled. Except as otherwise provided or prescribed by law,

a court, upon notice to the parties, may modify or rescind any order within


____________________________________________


3Neither Appellant nor the Commonwealth mentions this error in the appellate
briefs.

                                          - 10 -
J-S26036-22


thirty days after its entry, notwithstanding the prior termination of any term

of court, if no appeal from such order has been taken or allowed.

Commonwealth v. Walters, 814 A.2d 253, 255 (Pa.Super. 2002) (citing 42

Pa.C.S.A. § 5505). Generally, once the thirty-day period is over or once an

appeal is taken, “the trial court loses the power to alter its orders.” Id. at 256

(citing Commonwealth v. Quinlan, 639 A.2d 1235, 1238 (Pa.Super.1994)).

      As our Supreme Court explained:

      [The Pennsylvania Supreme Court has] set a high bar for
      differentiating between errors that may be corrected under the
      inherent powers of trial courts, and those that may not,
      describing correctible errors as those determined to be “patent
      and obvious mistakes.” The term “clerical error” has been long
      used by our courts to describe an omission or a statement in the
      record or an order shown to be inconsistent with what in fact
      occurred       in     a case,      and,      thus,       subject      to
      repair. See, e.g., Commonwealth v. Silcox, 29 A. 105, 106
      (Pa. 1894) (upholding the trial court’s direction to correct a
      “clerical” omission and amend the record to state that the
      defendant       was     present    at    every      stage     of     the
      proceedings); Commonwealth v. Liscinsky, 171 A.2d 560, 561
      (Pa.Super. 1961) (explaining that the sentencing order contained
      a “clerical” error subject to correction, as it did not reflect that the
      trial court specifically stated at sentencing that the sentence it
      imposed was effective on expiration of defendant's federal
      sentence); Commonwealth v. Mount, 93 A.2d 887, 888
      (Pa.Super. 1953) (“Clerical errors” or inaccuracies in docket
      entries [or orders] may be corrected by the trial court so that they
      conform to the facts.”).

Commonwealth v. Borrin, 80 A.3d 1219, 1227–1228 (Pa. 2013).

      Instructive herein is the Pennsylvania Supreme Court’s decision in

Commonwealth v. Klein, 781 A.2d 1133 (Pa.2001). In Klein, the Supreme

Court held that the “inherent power” of trial courts to correct patent and


                                      - 11 -
J-S26036-22


obvious errors was not limited to “those errors evident on the face of the

order, but rather [extended to] a trial court's correction of a ‘patent defect or

mistake [that was only made apparent by viewing] the record.’” Id. at 1135.

      In Klein, the trial court sentenced the defendant and credited him with

thirty-three days of time served on June 23, 1999.       However, on June 25,

1999, after prison officials alerted the court that the defendant had only

served one day, the trial court issued an order sua sponte wherein it directed

the defendant to reappear for re-sentencing on June 30, 1999. Prior to the

June 30 re-sentencing, the defendant had filed a notice of appeal of the June

23 sentencing order, thus terminating the trial court's jurisdiction. On June

30, the trial court rejected the defendant’s claim that the court did not have

jurisdiction and amended the order to indicate only one day of time served.

Our Supreme Court found the trial court’s exercise of jurisdiction to be

appropriate, even though the error was not obvious on the face of the

sentencing order but, instead, was discerned only in light of information

provided by a third party.

      In light of the foregoing, we remand this matter for the limited purpose

of permitting the trial court to remedy Appellant’s sentence to reflect the

apparent understanding of both parties and the court that he was receiving a

concurrent sentence to Counts 1 and 2 of CR-110-202 when he entered his

plea and was sentenced on January 28, 2022. We affirm in all other respects.




                                     - 12 -
J-S26036-22


      Motion to withdraw as counsel granted. Judgment of Sentence affirmed.

Case remanded for the correction of a clerical error. Jurisdiction relinquished.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 08/16/2022




                                     - 13 -